Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 11/11/2021. As directed, claims 1-2 and 4-11 were amended. Claim 3 was canceled. New claims 12-13 were added. Accordingly, claims 1-2 and 4-13 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “artificial intelligence” in claims 1, 6-11, and 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claims 1-2 and 4-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9-11, Examiner deems a method for a vehicle, comprising: calculating a setpoint trajectory of the vehicle; at least one processor (a) controlling the vehicle to drive in a manner by which the vehicle is to travel along the setpoint trajectory with the controlling resulting in an actual trajectory along which the vehicle travels or (b) executing an artificial intelligence that simulates the drive in the manner by which the vehicle is to travel along the setpoint trajectory resulting in a simulated version of the actual trajectory; the at least one processor comparing the actual trajectory resulting from the drive or the simulation to the setpoint trajectory; based on the comparing, the at least one processor identifying a deviation between the compared actual trajectory from the setpoint trajectory; based on the identification of the deviation, the at least one processor checking respective performances of each of a plurality of sensors of the vehicle by performing the following for each of one or more of the plurality of sensors: deactivating the respective sensor; while the respective sensor is deactivated and all others of the plurality of sensors that have not been identified as being deficient are active: re-performing the controlling of the vehicle or the executing of the artificial intelligence to obtain a respective additional instance of the actual trajectory; comparing the respective additional instance of the actual trajectory to the setpoint trajectory; and determining whether a performance of the respective sensor is deficient based on a result of the respective comparison performed while the respective sensor is deactivated to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a sensor diagnostic method including alternatively deactivating potentially faulty sensors and comparing actual trajectories (obtained through actual control or simulated control using artificial intelligence) with setpoint trajectories. 
Claims 2, 4-8, and 12 depend from claim 1, and are deemed allowable at least by virtue of their dependence on an allowable claim. 
Regarding claim 13, Examiner deems a control unit comprising at least one processor, wherein the at least one processor is configured to perform a method for a vehicle, the method comprising: calculating a setpoint trajectory of the vehicle; controlling the vehicle to drive according to the setpoint trajectory or executing artificial intelligence to simulate the drive according to the setpoint trajectory, thereby obtaining an actual trajectory; comparing the actual trajectory to the setpoint trajectory; and in an event that a result of the comparing is that there is a deviation of the actual trajectory from the setpoint trajectory, checking a performance of at least one of a plurality of sensors of the vehicle by: alternately deactivating each of the plurality of sensors; and for each alternation, using at least alternative one of the sensors, other than the deactivated sensor to control the vehicle to drive according to the setpoint trajectory or to execute the artificial intelligence to simulate the drive according to the setpoint trajectory to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a sensor diagnostic method including alternatively deactivating potentially faulty sensors and comparing actual trajectories (obtained through actual control or simulated control using artificial intelligence) with setpoint trajectories. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669